Judgment, Supreme Court, New York County (John A.K. Bradley, J., at hearing; Daniel E FitzGerald, J., at plea and sentence), rendered January 30, 2003, convicting defendant of assault in the second degree, and sentencing him to a term of six months and five years’ probation, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The officer’s testimony clearly established a lawful predicate for defendant’s arrest, and there is no basis upon which to conclude that this testimony was fabricated. We also conclude that the court accorded defendant ample scope of cross-examination at the hearing. Concur— Tom, J.E, Andrias, Ellerin, Gonzalez and Catterson, JJ.